Mathews, J.,

delivered the opinion of the court.
This suit is based on a note of hand, given by the ancestor of the defendants, to the plaintiff. This note was barred by prescription at the time when a compromise or transaction *104took place between N. Lewis, who was legatee in the will of his brother, Robert, for a large amount, and the rest of the heirs of the said Robert, in which he agreed to abandon his claim as legatee, on condition that he should receive payment a 9 • i , of the note now sued on amongst other claims which he had against his brother’s succession. He obtained judgment in the court below, from which the defendants appealed.
An attorney in fact of brother, who is compound mat-tiíe succession” hT compromise with 'a co-heir for his share "by assuming ’the partofilieother heirs, of a note held by the coheir'against the itUOiseSbaiT¿dfhy prescription.
That the heirs had a right to assume the payment of this note (being at the time of the assumpsit barred by prescription) there can be no doubt; and according to the evidence, there is as little doubt, that through the agency of their relation, Howell Lewis, they did assume to pay it. on[y question is, whether' their attorney in fact had aut.Ii0ritv to act for them in relation to the compromise, as he assumed to do, touching this note. He was authorised by the power of attorney to compound matters concerning the success^on °f his brother, and under this impression we are of opinion that he had a right to transact for his constituents and make the assumpsit which he did, especially when we take into view that the rights and claims of the plaintiff, as legatee of his brother Robert, were doubtful,
^ therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.